
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 577
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Upton submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the service of the Gold Star
		  Dads of America, a nonprofit organization consisting of the fathers of members
		  of the Armed Forces who make the ultimate sacrifice in defense of the United
		  States.
	
	
		Whereas the Gold Star Dads of America is a nonprofit
			 organization consisting of the fathers of members of the Armed Forces who make
			 the ultimate sacrifice in defense of the United States;
		Whereas the Gold Star Dads of America was created to bring
			 together grieving fathers in a single community to honor and remember their
			 deceased child and to support one another in their loss;
		Whereas the Gold Star Dads of America manage Operation
			 Noble Warrior, which is a program that assists members of the Armed Forces who
			 suffer debilitating catastrophic injuries, including severe Post Traumatic
			 Stress Disorder, incurred while serving on active duty and that also assists
			 such members after their retirement or separation from the Armed Forces and
			 assists their families;
		Whereas the Gold Star Dads of America conducts survivor
			 outreach service projects that directly aid Gold Star Families for the purpose
			 of helping the Armed Forces deliver on its commitment to the families of the
			 fallen;
		Whereas these outreach and veteran assistance projects
			 provide public awareness and create a positive outlet for the military and
			 civilian communities to unite in a single effort; and
		Whereas it is imperative that Americans never forget the
			 ultimate sacrifice made by members of the Armed Forces and the devastating
			 impact that the death of a member of the Armed Forces has on parents, family,
			 and friends: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and supports the efforts of the Gold Star Dads of America to assist
			 members of the Armed Forces who suffer catastrophic injuries while serving on
			 active duty and to assist the families of such members.
		
